DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 and 12-19 are currently pending and under exam.
	Claims 11 and 20 have been cancelled.
	Claims 1, 2, 8, 9, 12, and 19 are currently amended.



Claim Rejections - 35 USC § 101
	The outstanding rejections under 35 UC 101 are hereby withdrawn in view of the claim amendments submitted herein and in view of Applicant’s persuasive arguments in the instant response.  See, in particular, pages 15-19 with respect to Step 2A, prong two, wherein the intermediary device and initiation of communication with the secure storage device are directed to a particular machine component interworking necessary for integration of the recited judicial exceptions.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.  Claims 1-10 and 12-19 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2018/0001184 to (Tran et al.; IDS reference).  It is noted that reference features are italicized in the rejection below. Underline represents newly presented claim limitations. The instant rejection is maintained from the previous Office Action and any newly recited portions herein are necessitated by claim amendment. 
With respect to Claims 1 and 12, the prior art to Tran et al. discloses a method and system comprising (the method of Tran et al. includes using a DNA sequencer for genetic information; aggregation of genetic information, environmental information, treatment data, and treatment response in a patient population [0003]):
	obtaining, at a communication interface of a bio-smart device from secure storage via a network, one or more signal packets comprising one or more parameters representative of one or more entries of a bio-ledger or one or more entries from a biosphere ledger, or a combination thereof, for a particular individual, wherein the obtaining the one or more signal packets includes detecting a connection at the communication interface of the bio-smart device of obtained from the intermediary device; (Tran et al. disclose transmission, analysis and/or storage of information through secure network means [0307]; Tran et al. disclose provision of a network; facilitation of secure treatment for cancer through a community server [0342]; Tran et al. disclose a data storage facility and ledger [0382]-[0383]; Tran et al. further disclose a system to capture epigenetic information pertaining to modifications due to environmental conditions, life expectancies and again [Fig. 13; [0135]; Tran et al. disclose obtaining clinical data from one or more laboratory test equipment; obtaining genetic information from genomic equipment and storing genetic information including marker information over time and saving said data to a clinical data repository [0318]); Tran et al. further disclose bio-smart devices such as fitness devices or mobile phones [0318]; As Tran et al. disclose communication devices, such as smart phones, mobile phones, PDAs, portable media players, wearable devices, HMDs, electronic clothes, smart watches etc…[0032], it is interpreted that Tran et al. disclose detection of a connection of a bio-smart device (detection through wireless network connection); said devices can transmit personal communication data remotely from a network, for example [0032]; devices can transmit communication with a device from an intermediary device, such as disclosed in Tran et al. at least at [0033]; devices may transmit encrypted information for security purposes [0045]);
	obtaining, from one or more sensors, one or more signals and/or states representative of sensor output utilizing, at least in part, one or more processors of the bio-smart device (Tran et al. disclose obtaining behavioral data from social network communications and mobile device usage patterns [0325]-[0326]; Tran et al. disclose detection, acquisition and/or processing user information that includes physiological information and non-physiological data associated with a user via sensors and other devices [0438]; Tran et al. discloses the use of a camera, for example, to detect facial expression wherein emotions of anger, contempt, disgust etc…are captured. Alternatively, markers for emotional arousal including galvanic skin response may be measured [0625]); 
	processing one or more signals obtained from the one or more sensors to generate one or more signals and/or states representative of behavioral profile content for the particular individual utilizing, at least in part, the one or more processors (Tran et al. disclose a collection of nongenetic attributes that include physical, behavioral, situational and historical attributes…which can be referred to as an “attribute profile” for an individual [0135]-[0137], Fig. 13A; Tran et al. further disclose that emotional health may be detected via email, mobile phone usage patterns, including frequency of messaging and social network communications [0333]-[0334]; Tran et al. disclose that determinations may be made via a processor to preprocess and transform the user information and the use of one or more machine learning techniques (e.g., support vector machine) to process the data to determine emotional state [0438]);
	storing the one or more signals and/or states representative of the behavioral profile content in at least one memory of the bio-smart device (Tran et al. disclose saving behavioral information into a health repository [0326] and [0438]);
	tracking the behavioral profile content for the particular individual over a period of time, utilizing at least in part, the one or more processors (Tran et al. disclose time stamping historical data and other time based markers associated with attributes [0137]; Tran et al. further disclose the tracking of emotional states [0438]);
	identifying or predicting, or a combination thereof, a change in omic state for the particular individual based at least in part on the one or more bio-ledger entries, the particular behavioral profile content, to the one or more biosphere ledger entries, or a combination thereof (Tran et a. disclose a system to predict a predisposition of a user toward developing a specific attribute of interest, which includes genetic and epigenetic attributes (i.e., pangenetic attributes) [0135];  Tran et al. disclose correlating emotional health with omic changes relating to genomic, proteomic, transcriptomics, nutrigenomic, and metabolomic conditions and further tracking omic changes to emotional health; Tran et al. disclose tracking physiological changes over time that includes determining dynamic trends related to physiological states during healthy and diseased states by correlation of patterns over time [0335]-[0340] and [0438]). 
	With respect to Claim 2, wherein the one or more bio-ledger entries comprises content representative of one or more omic states of the particular individual at one or more respective points in time and wherein the one or more biosphere ledger entries comprise behavioral content, environmental content, or lifestyle content, or a combination thereof (Tran et al. disclose omic changes in the subject are tracked over time [0337]; obtaining health data from fitness devices or from mobile phones [0318]; Tran et al. disclose in [0046] that exercise is one possible embodiment of a lifestyle content of the biosphere ledger).
	With respect to Claims 3 and 17 wherein the one or more bio-ledger entries includes one or more parameters indicative of particular bio-markers associated with particular gene expression for the particular individual (Tran et al. disclose a marker may be gene expression [0519]).
With respect to Claims 4 and 15, further comprising writing one or more parameters representative of the behavioral profile content to the bio-ledger and/or the biosphere ledger for the particular user at least in part by transmitting a signal packet comprising the one or more parameters of the behavioral profile content from the bio-smart device to the secure storage device for storage in the bio-ledger and/or biosphere ledger utilizing, at least in part, the communication interface ( Tran et al. disclose saving the behavioral data into a health data repository separate from the clinical data repository [0326].
With respect to Claims 5, 6, 13 and 14, wherein the receiving the one or more signal packets comprising the one or more bio-ledger entries and/or biosphere entries from the secure storage device and/or writing the one or more parameters representative of the behavioral profile content to the secure storage device includes obtaining one or more communication, security, and/or cryptographic parameters from an intermediary device and initiating communication with the secure storage device based, at least in part, on the one or more communication, security, and/or cryptographic parameters, preferably further comprising adjusting allocation of one or more computing resources of the bio-smart device based, at least in part, on the one or more entries from the bio-ledger and/or the biosphere ledger for the particular user (Tran et al. disclose a distributed, consensus-based ledger; secured transaction in a blockchain, which involves intermediary devices [0307], [0383]-[0391]; Tran et al. further disclose communications between base station and server are encrypted to protect patient identifiable information and other private details of the person [0561]).
With respect to Claims 7 and 18, wherein the identifying or predicting, or the combination thereof, the change in omic state for the particular individual includes training a machine-learning device, system, or process, or a combination thereof, of the bio-smart device to identify one or more relationships between the particular behavioral profile content or the one or more biosphere ledger entries, or a combination thereof, and one or more changes in omic state for the particular individual based, at least in part, on the one or more bio-ledger entries, the particular behavioral profile content, or the one or more biosphere ledger entries, or the combination thereof (Tran et al. disclose that the system includes machine learning techniques [0360], [0438]).
With respect to Claims 8 and 9, wherein the one or more processors includes one or more behavioral processing units, and wherein the processing the one or more signals obtained from the one or more sensors to generate the one or more signals and/or states representative of the behavioral profile content comprises processing, utilizing the one or more behavioral processing units, the one or more signals obtained from the one or more sensors to normalize, filter, and/or combine the one or more signals to prepare the one or more signals for one or more machine-learning operations (Tran et al. disclose emotion determination may include using a processor to preprocess and transform the user information, and use one or more machine learning techniques to process the transformed data to determine the emotional state [0438]); AND more preferably wherein the processing the one or more signals obtained from the one or more sensors to generate the one or more signals and/or stales representative of the behavioral profile content includes performing one or more machine-learning operations on the one or more signals obtained from the one or more sensors to generate the behavioral profile content or to detect a change in the behavioral profile content, or a combination thereof (Tran et al. disclose performing deep learning on the clinical and health data repository [0360], [0438]).
With respect to Claims 10 and 19, further comprising generating one or more parameters representative of one or more recommended actions directed to improvement of a future omic state of the particular individual based, at least in part, on the identified and/or predicted change in omic state for the particular individual, on the behavioral profile content, on the one or more bio-ledger entries, or one or more biosphere ledger entries, or a combination thereof (Tran et al. disclose decision support system [0327]; Tran et al. further include presenting the corrective action and result from a doctor and recommending an action to reduce risk from the predicted health condition [0331]).
With respect to Claim 16, wherein the one or more entries of the bio-ledger to include omic content to include one or more parameters representative of one or more omic states of the particular individual at one or more respective points in time (Tran et al. disclose historical attributes can be integrated within the genetic, epigenetic, physical, behavioral and situational categories [0136]; Tran et al. further disclose tracking omic changes to physiological changes in the subject over time [0337].) 
As such, the prior art to Tran et al. anticipate each of claims 1-10 and 12-19.  The prior art is relied upon herein for the teachings in the entirety of the disclosure. 

Response to Applicant’s Arguments
	1.  Applicant states that the prior art to Tran et al. does not appear to show “a bio-smart device obtaining communication, security and/or cryptographic parameters from an intermediate device to facilitate secure interactions between the bio-smart device and an individual’s bio-ledger and or biosphere ledger stored at a secure storage device”.  Applicant further includes that “there is absolutely no disclosure…of a bio-smart device detecting a connection between an intermediary device and the bio-smart device and initiating a communication with the secure storage device based at least in part on communication, security, and/or cryptographic parameters obtained from the intermediary device”.  
	It is respectfully submitted that this is not persuasive as outlined above in the rejection.  Said rejection is modified as necessitated by claim amendment.  Tran et al. specifically identify a myriad of “intermediary devices” that provide for communication parameters, security parameters and/or cryptographic parameters, as exemplified at least at paragraphs [0032] and [0045], and outlined above.  In addition, the claims are directed to detecting a connection at a communication interface, which would readily occur when sending a signal (wireless ) from one device to another because the device would necessarily “detect’ the connection in order to receive said information signal.  
Tran et al. is relied upon herein for all of the teachings disclosed therein.  

Conclusion
	No claims are allowed.
	Claim rejections under 35 USC 101 are withdrawn in view of the claim amendments and arguments, as indicated above.
Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671